TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                          JUDGMENT RENDERED AUGUST 7, 2019



                                       NO. 03-18-00238-CV


                                      Enerlex, Inc., Appellant

                                                  v.

                Glenn Hegar, Texas Comptroller of Public Accounts, Appellee




           APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on March 4, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.